sw we CASE: ZA cine COAQTRMS, Document 1 Filed 07/29/21 Page QLBRK' OPAGE 1.8. BISTRCT COURT
FIL

 

UNITED STATES DISTRICT COURT JUL 29 2021

for the

Western District of Virginia JULIAG. DUDLEY, CLERK
BY:

Be? CLERK
Case No. hou VY) J }O

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

17380 Lee Highway
Bristol, Virginia 24210

ee ee ee ee ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal Jaw enforcement officer or an attommey for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the
praperty to .be searched and give tts location):

See Attachment A

located in the Western _ District of Virginia , there is now concealed fidentify the
person or describe the property to be seized):

 

See Attachment B
The basis for the search under Fed. R.. Crim. P. 41(c) is (check one-or more):
evidence of a crime; ‘
© contraband, fruits of crime, or other iterns illegally possessed;
O property designed, for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained,
The search is related to a violation of:

Code Section ‘ ° Offense Description
18 USC 371 Conspiracy to defraud the United States

The application ts based on these facts: . -

-. See.attached. Affidavit

of Continued on the attached sheet.

Delayed notice of ss days (give exact ending date if mozethan 30 days: == =’ —__) is requested
* under 18 U.S.C. § 3103a, the basis of which is set 7" n the attached sheet.

  

Ne ra A == ‘s signature

Derinis O'Campg, Special Agent, DOT ,

ze hon . Print NW Printedname and fitle |
ele; priew lh
Sworn to before me

Date: Tha / A
Orch fled eee
City and state: ‘Abingdon, VA . : . Vamela Wake. USIN

Prinied name andy

 

 
" Case 1:21-mj-00107-PMS Dociiihénit'1. Filed’0#/29/21 Page 2 of 17 Pageid#: 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA

Abingdon Division

IN THE MATTER OF THE SEARCH OF

THE BUSINESS PREMISES LOCATED AT No.
17380, LEE HIGHWAY, ABINGDON,

UNDER SEAL

VIRGINIA 24210

 

AFFIDAVIT IN SUPPORT OF AN:
APPLICATION FOR A SEARCH AND SEIZURE-WARRANT

I, Dennis Ocampo, being first duly sworn, hereby depose and state as follows:
. INTRODUCTION AND AGENT BACKGROUND

1. [ am a Special Agent with the US Department of Transportation, Office of
Inspector General (DOT-OIG), Office of Investigations, in the Mid-Atlantic Office, I have been
a Special Agent for DOT-OIG in the Washington, DC office since 2006. My duties as a Special
Agent include investigating Federal criminal'statutes; and investigating cases involving waste,
fraud, and abuse of US Department of Transportation. programs and funding. | successfully
completed’ the Crimitial lrivestigator Training Program and. the Inspector General Academy at the
Federal Law Enforcement Training Center in Glynn County, Georgia.

2..: The: fallowing facts were acquired as a result-of my: investigation ation into
Edilver Ramirez, the principal of Ramirez Contracting (RC), for fraudulently representing the
company as an indeperident.disadvantaged business enterprise (DBE).when the company appears
to share payroll, employees, and office space with Boring Contractors (BC), owned ‘by Robert 8.
Jones (Ramirez's father-in-law): -BC frequently uses RC as the DBE subcontractor on VDOT
contracts and: Ramirez individually also appears to be employed as a:project manager with BC.on

projects:to which RC is subcontracted. .These facts are based on my personal knowledge of this,

investigation,-as well as the observations of other law enforcement. officials, including a review
Case 1:21-mj-00107-PMS Dodtifigntd, Filed.07/29/21 Page 3 of.17 Pageid#: 3

of documents related to this investigation, witness interviews, and communications with others
who have personal knowledge of the events and circumstances described herein. This affidavit
is intended to merely show that there is probable cause for the requested search warrant and does
not set forth all of my knowledge about this matter:

i o+.,3,- --Based on'my training experience, and the-facts a8 set forth in this affidavit, there-
is probable cause:to believe that violations of 18 U.S.C § 371 Conspiracy to Commit Fraud
Against the Government:has been committed: There is probable cause to search the computers
and.other electronic.devices of ‘Robert S. Jones and Boring Contractors, located at 17380 Lee
Highway, Bristol, Virginia 24210 (“TARGET PREMISES”) (more particularly described as set
forth in Attachment “A”) for evidence, instrumentalities, and fruits of these crimes, as further
described. ia Attachment B. : a toe.

DISADVANTAGED BUSINESS. ENTERPRISE PROGRAM. ---.

ce The USDOT’s.DBE program is governed by statute and implemented. by...-
reguiations that are. designed to increase the participation of DBEs in federally-funded public
construction contracts. The Statutes authorizing the DBE program provide that, except to the.
extent the.Secretary of Transportation determines otherwise, not less than ten percent of the
authorized. funds on-a.federal ly-funded public construction project are to be expended with DBEs
owned and controlled by socially and economically disadvantaged individuals. This ten-percent
goal is.an aspirational goal at the national level, which, USDOT uses as a tool in.evaluating and
monitoring -DBEs' opportunities to participate in DOT-assisted contracts: (C.F.R. 49 § 26:41)
te -5, 4 - The integrity of USDOT's DBE program depeiids to a large extent upon the
establishment of systematic procedures te enstire that-only bonm file: DBE. firms are participating

in the program. Primary respoasibility for the administration: of the DBE program is. delegated to
Case 1:21-mj-00107-PMS DoédiHérit 1. Filéd07%20/21 Page 40f17 Pageid#: 4

the state agencies that feceive USDOT finds and who are required to establish DBE programs in
conformity with federal regulations.

6. Disadvantaged individuals in¢lude socially and economically. disadvantaged
individuals, as determined ona case-by-case basis, or an individual member of a group that is
presumed to be socially and economically disadvantaged. To be recognized as a DBE (ie.
"certified", a company, must sybmit an application to a governmental agency...

A; —_ Only.the value of the work, performed by the DBE with, its own, work force counts
toward DBE goals. In this same vein, expenditures incurred bya DBE count towards the DBE
gcals only if the DBE is ‘performing a CUF -- that is a commercially useful function -- on the
given contract..A DBE performs a CUF when it is responsible for execution of the work on the
contract and is fulfilling its responsibilities by actually performing, managing, and superyising -
the work involved. Federal regulations alse dictate that the DBE must determine quality and
quantity.when ordering material, negotiate price,-install (where applicable) and pay for.the
material itself. As-stated more fully in 49-C.F.R, § 26.55(c)(2): "A DBE does.not performa .
commercially useful function, if its-role is limited to that of an-extra participant ina transaction,
contract,.or project-through which: funds are passed in order to obtain the appearance of DBE
participation” em gy -

- 8: .Only an-indepéndent business may -be certified as a. DBE..An independent~-
pusinesstis one.the viability of which dees not depend on-its relationship with another firm or
firms. See 49 -C.F.R.§26,71(b), In determining whether a potential DBE is.anindependent = -
business, one must;scrutinize relationships. with non-DBE firms, -in such areas as personnel,

_ facilities, equipment, financial and/or bonding support, and’other resources.-One must.also

1
consider whether present-or recent employer/employee relationships between the disadvantaged
Case.1:21-mj-00107-PMS Dottiniént1. Filéd'67/29/21 Page 5 of 17 Pagéid#: 5

owner(s) of the potential DBE and non-DBE firms or persons associated with non-DBE firms
compromise the independence of the potential DBE firm. One must further examine the firm's
relationships with prime only contracters (prime contractors are those entities awarded the main
contract.for services and who. may,subcontract individual tasks to. other:companies).to determine
whether-a pattern of exclusive or primary dealings with a prime contractor, compromises.the
independence of the potential DBE firm. In.considering factors related:-to, the independence of a
potential DBE firm, one must consider-the-consistency of relationships between the potential
DBE and non-DBE firms with normal -industry practice. See 49-C.F.R..§26:71(b)U- 4)...

9. VDOT administered contracts are those in which contractors and subcontractors

4 My, +

contract directly with VDOT. Locality-administered contracts are those in whith contractors and
subcontractors. contract with a locality. The locality receives invoices and pays contractors and
syocontractors directly and subsequently: submits requests- for reimbursement to VDOT for
transportation-related projects. - The typical. VDOT reimbursement rate-is-80%-with localities ~..
paying 20% of the.contract work cost. -.° - »

rr a sfreth _ ua

bey teat PROBABLE CAUSE TO BELIEVE A CRIME WAS:COMMITIED.._ .
ta7:102 . In about January 2006; Edilver Ramirez established-Ramirez Contracting-(RC) in
Abingdon, Virginia as « disadvantaged-business enterprise (DBE) providing construction
contracting and consultation, .
towedhd- Ramirez js married-to the daughter of Robert S. Jones, the owner of Boring .
Contractors (BC), also-in Abingdon, Virginia... RC-and BC frequently. contract with the Virginia
Department of Transportation (VDOT).and/or the respective localities on various southwest

Virginia highway. improvernent projects
‘identified. a total of 18 employees shared between the two companies. -

TE i ee Rp el

Case 1: 21- _mj- -00107- PMS. ” Doddiiints. Fidiort@or1 ‘Page 6 of 17 Pageid#: 6

12. Frorn 2006 to 2020, Ramirez filed annual disadvantaged business enterprise
(DBE) certifications and/or Affidavits of No change to the Virginia Department of Small
Business and Supplier Diversity (VDSBSD). In these annual:certifications, Ramirez attests to
ine independence of his company and also that his company does not require the personnel, tools
or ot other fa facilities of fany otter company to complete the work: ‘it is. contracted to perform. On
these annual certifications, Ramirez further attests that he does not perform work for any other

a Ty

company or entity.

‘ tek a . ye ‘ + a . -
Chee ts Pore et TE 4 : . ” re ane ote 4s

13. The affidavits of no change substitute for the full DBE certifi cation
documentation but still act as continued eligibility of tae DBE to VDSBSD during interim years.
in. which no changes.to ihe status of the company occur.

14, A 2019 Virginia Department of Transportation (VDOT) Assurance.and ..
Compliance-Office (ACQ) report alleged RC is, in-fact, not an independent entity and frequently
subcontracts:as the DBE to BC. ACO’s report examined approximately: six contracts on which
BC is the prime contractor and RC is the DBE subcontractor, Funding fromthe, United States,
government for the contracts examined totals approximately $3.6 million, which was.paid- to BC
and. RG...

. + 15... VDOT’s report revealed approximately six employees.shared by the two
companies, Three of the.identified employees have identical employee identification numbers
indicating RC-and BC may-use the same-payroll system. apd
LG. . My analysis of certified-payrolls back to approximately 2015 for both RC and BC

17... ‘VDOT!s ACO report.also identified numerous.instances in which. Ramirez . |

submitted requests for payment relative to various locality-administered contracts on behalf of

ee yee
Case 1:21'm)-00107-PMS ‘Dodtiniérte:1., Filed 0799/21 Page 7 of 17. Pageid#: 7
BC while subcontracted as the DBE on these contracts. These requests for payment appear to °
car Ramirez’s signature and were ultimately reimbursed by VDOT (of which a portion is
federally-funded).
18. . For example VDOT Contract URC 51 977 (locality -administered) known as the -
Rea’ ver Dan Cr Creek Trail construction 1 project lists BC as the prime with RC as’ ‘the DBE
cabeonracor Between Ma May and d September 201 8, Ramirez, appears to have signed ond
submited i five aplication for payment on behalf of BC totaling $337, 874. 32.
L 19, _in another example, Vv Dor Contract UPC 106072 (locality -administered) for the

construction of a sidewalk in Chilhowie, Virginia was contracted to BC as the prime with RC as
the DBE subcontractor. Between September 3018 and February 2019, Ramirez appears to have’
signed. and submitted five, requests for-payment.on behalf of BC totaling $3 85,294.70. oo:
oe 20. . ‘Searehes:conducted oftcorporate email for RC and BC obtained through Inspector
General-subpoena and emails cited in the AOC revealed numerous emails in which Ramirez uses
cramirez(@rsjones.biz,-an email address-associated with BC, In these emails; Ramirez represents
himself as an-employee af BC and responds to questions posed to BC. --~ |
te : ah , For example, Jinan email dated March, 1, 2018, Ramirez sent an.email: from

estimating/@rsiones. biz z (another email.address associated with BC) to various recipients
including V DOT employees with an attached schedule. of work consistent with.contract tasks to:
be completed by BC on the Beaver Damn Creek Trail project. The bottom-of the email is signed
“Eddie R.” -

-, 22, - An-interview. conducted-of current BC employee Caleb Pendleton. on March 1,

2021 revealed Pendleton worked for RC -for approximately 3 weeks in the past five years while ,-

maintaining full-time employment. with BC. . . . ..-
 

cal ya

Case 1: 21-4 “mj. -00107- PMS DdeitisHt: ey ‘FrilpeO%b9/21 Page 8 of 17 Pagel 8

23. ‘An interview conducted of current BC employee Frank E, Griffith on March 1,
2021 revealed he has been a foreman for the company for about four years. During that time, °
Griffith has also wotked for RC for approximately three weeks over the last two years.
: 24, An interview v conducted of current BC employee Donald L. Trump on March 1, 1,
2021 | revealed he has been a “foreman f for the company K for about five years but has also been
emplo yed with RC for approximately three weeks in 2019. Trump added he thought he was
working for BC during tis three week period, however, he was actually working fr RC.
: 95, | © An it interview w conducted of current RC RC > employee C Chase Stanfill on {June 2, 2021
reveaied Stanfill was formerly employed by BC “Punt approximately one year ago. Stanfill
also related that while he was. employed BC hens also worked, for RC for approximately.two to
three months from about 2015 to,.2020; ... -

26: Le From.J anuary 2006 to April 2019, Virginia State Corporation, Commission -,
records listed, Ramirez Contracting’s registered-office/registered agent address as 17380 Lee
Highway; Abingdon, Virginia. This is the same address as BC. pas
; D7. According to law enforcement databases and surveillance conducted on-site;
17380-Lee Highway, Abingdon, Virginia, (TARGET PREMISES), is currently the business
location of BC. tae me

-PLACES I O BE SEARCHED - THE TARGET-PREMISES -

4° 28.-;,..Based upon.my training and experience investigating, crimes involving DBE.

fraud,:l-am_ aware that individuals-inveived comnionly use personal computers and laptops in
Y ,
their-offices . I-am also, aware that it is an established practice that individuals routinely maintain
- mp oe 4
records of their business-accounts, contract records, financial-records, offices, where they deem ‘it

safeand where they can easily access these records. -As indicated above, BC has been-identified
 

 

Case 1:21-mj-00107-PMS Docuftéaty,’ Filed'o7#9/21 Page 9 of 17 Pageid#: 9

' as using TARGET PREMISES as his place of business. According to.law enforcement databases
and surveillance conducted on-site, 17380 Lee Highway, Bristol, Virginia, 24210.(TARGET
PREMISES), is curently the business location of BC.

29. Thus, I believe that electronic records pertaining to. BC including. contract..
documents, invoices, emails, payroll accounts and transactions, and cther, related evidence of
DBE contract fraud.are located within the TARGET PREMISES,

Boe tet COMPUTER EVIDENCE mt
,30., Based on my training and experience, and based on eyidence-gathered.in this - .
investigation, there is probable cause to believe that BORING CONTRACTORS records
maintained or filed in various electronic devicStincluding, but not limited to, computers, laptops
and external hard ‘drives, which are expected.to be at the TARGET PREMISES to be searched. :
-31... - Forexample, | observed documents in this case which appear to, have-been,
generated by using software from:Microsoft Word and computer evidence can.assist in
identifying individuals. involved with or associated with the filing of these documents. .
my 32. ». Based on.my training and experience, and upon information-related to. me by-
others inve!ved in the.forensic examination of computers,.| know that computer data can be .
stored on a variety of systems and storage devices, including floppy. diskettes, fixed hard disks,
removable hard disk cartridges, tapes, laser disks, video cassettes, magnetic tapes, memory chips,
and:-any-other media that is capable of-storing magnetic-coding. For-several-reasons, it.is not
_ always possible to:search computer equipment and storage devices for data during the search of.

the premises; and so such items may need io be seized. -Those reasons include the following:
. I
I

a.-... Imaging-and searching-computer. systems involves highly technical Y

: ~. processes that require specific expertise-and specialized equipment. It often-is impossible

Pe
Case 1:31-mj-00107-PMS Docutfiéht't,, Filed’ 6778/21 Page'10 of 17° Pageid#: 10

to bring to the search site all of the necessary technical manuals and specialized |
equipment necessary to conduct a thorough search of all of the many types of. computer
hardware and software. Because computer data is particularly vulnerable to inadvertent
* or intentional modification or destruction, a controlied environment, such as alaw- ~
“” ? ‘enforcement lab, cfterr is essential to conduct a complete analysis of the ‘equipment and
storage devices from which the data will be éxtracted.

“be The volume of data Stored on many computer systems and ‘storage’ devices
often is too large to permit a thorough search for data during the phySical search of the
premises.

c. Computer users can use & number of:methods to conceal data within

coraputer equipment and storage devices, including the use of riisleading file names and

" extensions., For-example, files with the extension. “jpg” often are image files; however, a
user can easily change the-extensicn-to “txt” to.conceal the image and make.it appear. that
the file contains text. Because.these and other concealment strategies.may be. employed,
by.a computer user, a substantial amount of time may be necessary to extract and sort |
through data that are concealed or encrypted to determine whether it is evidence,
contraband or the instrumentality of a-crime, po ae 7 |
33. Based upon my training .and experience, and on information.relayed to me by.

agents and others involved in the forensic examination of computers, [ also know that to search|

for electronic evidence relating to the-crimes described in this affidavit, law enforcement

personnel.may need to ‘seize the following-itéms at the TARGET PREMISES:. ;

a

 
A axiaceeng

Case 1: 21- mj- -00107- PMS Docunierit 1: filed 07/29/21 Page 11 0f 17 Pageid#: 11

a. computers, storage devices, and related equipment capable of being used
to commit, further, or store evidence of the offenses listed above, including proprams and
data on those computers or devices;

b. computer equipment used to facilitate the transmission, creation, display, ,

i

encoding, or siorage of data, including word Processing equipment modems, docking
sation, motors, CD burners, primers ploters, ‘encryption devices, and scanners;

“ c. magnetic el electronic or optical storage devices enable of storing data,
such as floppy disks, hard disks, tapes, CD-ROMs, CD-R, CD-RWs, DVDs, optical
disks, printer-buffers, cellular telephones, smart cards, electronic notebooks, thumb
drives, external hard drives, zip drives, and personal digital assistants;

d documentation, operating logs, and reference. manuals,regarding the...
operation ‘of:the computer equipment, storage devices, or software: and, .. .

e. .. .physical keys, encryption devices, and similar physical items that are
necessary to access the computer equipment, storage devices; or data. .
34. | -Pursuant to Fed. R. Crim, P. HOMO), I shall ensure that a copy of the

following | is left with the. appropriate person.or at the appropriate place: the applicable search

warrant, a list of items to-be.seized under the warrant, and a list of items seized.from the search.

CONCLUSION; ss

35. . Based on the information, contained herein, .I believe there-is probable cause that

Ramirez has engaged in fraud-against the government. ; Local Virginia localities: and: VDOT °

rélied on Ramirez’s fraudulent representations to-approve contract and,subcontrdact work as well

as payment.
Case 1:21-mj-00107-PMS Docunient 1» Filed 07/29/21 Page 12 of 17 Pageid#: 12

36. Therefore, I believe there is probable cause that BORING CONTRACTORS used

the TARGET PREMISES to perpetrate violations of 18 U.S.C.§ 371 (Conspiracy to Commit

Fraud Against the Government) and. that evidence thereof will be found in those locations.

37. Accordingly, | respectfully:request that this Court issue a search warrant for the
TARGET PREMISES,.as more fully described in Attachment:“A” and_for evidence,

instruy

  

calaltigs, and fruits of these crimes, as further described in Attachment “B”: -

 

Dentils @¢ampo
Specia}. gent
Officeof the Inspector General te

| ¢ Yit Ca. / hy
US Department of Transportation
Sworn and subscribed before me‘this ~7F day of July 2021 in Abingdon, Virginia.

LnebeMach Serf

He Honorable Pamela Meade Sargent
United States. Magistrate Judge.

 

Seen by:

fs} Zachary I. ‘Lee

 

Zachary T. Lee, AUSA
pee

Case 1:21-mj-00107-PMS_Docuriéht t Filed 07/28/21 Page 13 of 17 Pageid#: 13

'

ATTACHMENT A

DESCRIPTION OF THE PREMISES TO BE SEARCHED
The premises to be searched are located at 17380 Lee Highway, Abingdon, Virginia 24210.

 

ieee
ne ie |

ate

 

 

    

r + .
4 -
ole ,
‘ - =
+ ”
; t ‘
: 1
+ . oe
t 4
" ,
. ¢ ~
1 * -
1 na
.
* +
i a © - \
te 4 ' se 4 :
.O ‘ aa
. ‘ . " a .
. ' ‘ a +
ee * - ‘ »
: ‘ ‘ -  fat .
‘ my " .
+ . : a
ri . ' + he +
1. ‘ ' * ote

 
Case 1:21-mj-00107-PMS Document ty,A¥ee07129/21 Page 14 of 17 Pageid#: 14

us ae eae

eee AE
s

a pe oo
aims Re: +
a Recea OU

beg

fn A 4th

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee Ae >
"3 a at at &
pr ag eo
UE GS tate
amare Ny

=
SUSNES Tae sel

 

 
"Page 15 afl7 -Pageid#15

¥
“ne

t

id 07729724

Ss emt
abel
: . wa ye, . *t

 
t . te

17380 Lee-Highway is a single-floor (with, attic space) stand alone building with yeliow siding
and white trim approximately 1/5 mile off Lee Highway. On the left side of the building there i is

rs

a wood deck and another entrance door.” a,

 

 

 

 
I.

hatha at

Case 1:21-mj- -00107- PMS Document 1 Filed o7i2sia1. Page 17 of 17 Pageidé: 17,

ATTACHMENT B

ITEMS TO BE SEIZED

All computer hardware, computer: software, and storage media related to the operation and:
business of Boring Contractors.and Ramirez Contracting,

Electronic Records and Data relating to the operation of Boring Contractors and Ramirez
Contracting, to include, but not limited to:

mMOOW >

Personnel records.

Payroll records

Contracts
Financial information

Electronic communications

DEFINITIONS

For the purpose of this warrant:

A,

B.

"Computer equipment" means any computer hardware, computer
software, mobile phone, storage media, and data.

“Computer hardware" means any electroni¢ device capable of data
processing (such as a computer, laptop or wireless communication

- .- device); any peripheral input/output deyice (such as a keyboard, printer, !
scanner, monitor, and drive intended for removable storage media); any

related communication.device.(such as a router, wireless card, modem,

, cable, and any connections),.and any security device, (such as. electronic
. data security hardware and physical locks.and keys).

“Computer software" means any program, program code, information or
data stored in any form (such as an operating system, application, utility!
communication and data security software; a log, history or backup files,
an encryption code; a user name; or a password), whether stored
deliberately, inadvertently; or automatically.

"Storage media" means-any media capable of collecting, storing,
tetrieving, or transmitting data (such as a hard drive, CD, DVD, thumb
drive, flash drive, memory stick, or memory card).
"Data" means all information stored:on storage media of any form in any
storage format and for any purpose.
